Citation Nr: 1440458	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION


The Veteran served on active duty from April 1946 to April 1949.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson Mississippi (RO).  The claims folder was subsequently transferred to the RO in Detroit, Michigan.  In August 2010, the Board granted a 70 percent rating for generalized anxiety disorder and remanded the issue currently on appeal to the RO to obtain information on the Veteran's service exposure to chemicals and to obtain a VA nexus opinion.  A December 2013 Formal Finding related to the Veteran's exposure to chemicals in service and a January 2014 nexus opinion have been added to the record.

Because the requested information and nexus opinion were obtained, there has been substantial compliance with the August 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a travel board hearing before a member of the Board in March 2010, and a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A letter was sent to the Veteran on July 30, 2014 in which it was noted that the Veterans Law Judge (VLJ) who had conducted the travel board hearing in March 2010 was no longer employed by the Board.  The letter offered the Veteran the opportunity to testify at another Board hearing, in accordance with 38 C.F.R. § 20.717 (2013).  A response was received by the Board on August 20, 2014 in which the Veteran indicated that he wished to appear at a hearing before a VLJ via video conference at his local RO.

Consequently, a videoconference hearing with a member of the Board must be scheduled prior to Board adjudication of the issue on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should place the Veteran's name on the docket for a video conference hearing at the RO before a VLJ.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

